Citation Nr: 1449577	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a benign left submandibular mass.

2.  Entitlement to service connection for a lesion affecting the lateral femoral cutaneous nerve.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to a compensable evaluation for right shin splints.

5.  Entitlement to a compensable evaluation for left shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Although the Veteran requested a Board hearing in March 2013, she waived her hearing request in a statement, signed by her representative, and dated September 19, 2013.  As such, her hearing request is considered to have been withdrawn.


FINDINGS OF FACT

1.  A benign left submandibular mass began forming during active service.

2.  A lesion affecting the lateral femoral cutaneous nerve was not manifest during service, was not manifest within one year of separation, and any current lesion or residuals thereof is not attributable to service.

3.  Bilateral carpal tunnel syndrome was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis is not attributable to service.

4.  The Veteran's bilateral shin splints are manifested by pain and tenderness, however, the evidence of record does not demonstrate functional loss or malunion of the tibia and fibula in either of the Veteran's lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a benign left submandibular mass have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  A lesion affecting the lateral femoral cutaneous nerve was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for an evaluation of 10 percent, but no higher, for right shin splints have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5262 (2014). 

5.  The criteria for an evaluation of 10 percent, but no higher, for left shin splints have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5262 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in December 2008, March 2009, April 2009, and May 2009 of the criteria for establishing service connection and increased ratings, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO in June 2009.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to each service connection claim, the Board finds that a VA examination is not necessary to determine whether any claimed disorder is related to her period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for an actual diagnosis of any claimed disorder, and the record is silent for any competent medical evidence of a probative link to service for any claimed disorder.  In light of these findings, the requirements of McLendon have not been met.  Moreover, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Further, although the RO scheduled a VA examination to address her service connection claims (despite the lack of any medical evidence linking these disorders to her period of active service), she failed to report for a March 2013 examination, and she failed to either provide good cause for missing the appointment, or request to be rescheduled.  In this regard, the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of her pending claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will adjudicate the claims on appeal based upon the evidence of record.  38 C.F.R. § 3.655.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As to her increased rating claims, the Veteran was most recently afforded a full VA medical examination in January 2009, with an additional examination assessing ranges of motion of the lower extremities in April 2013.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claims on appeal.  The examiner provided the Board with sufficient information to rate her disabilities.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since this examination, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Service Connection

In this case, the Veteran claimed that she has current diagnoses of a benign tumor, a femoral nerve lesion, and bilateral carpal tunnel syndrome, and that each disorder is etiologically-related to her period of active service.  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been diagnosed with each claimed disorder.  A VA letter indicated that a surgical evaluation was performed with regard to a submandibular tumor in August 2008.  A private report authored in December 2008, following a neurological examination, diagnosed the Veteran with a left lateral cutaneous nerve lesion.  Carpal tunnel syndrome was indicated in a March 2009 medical report.  

With regard to the benign left submandibular mass, it is unclear whether this should be considered to be a disabling condition, as it does not appear to impair the Veteran's functioning.  Nevertheless, it is clear based on the Veteran's assertions and on notations in the record that the mass began to form while she was in service and has continued to the present; and the Veteran is found to be competent and credible in her reports of the in-service onset of the mass.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Given the possibility that treatment may be required for it in the future, the Board concludes that service connection is warranted.  Therefore, the Veteran's claim for service connection for a benign left submandibular mass is granted.  

With regard to the claims for carpal tunnel syndrome and for a lesion affecting the lateral femoral cutaneous nerve, service connection is not warranted for the following reasons.
In March 2009, the Veteran filed a claim seeking service connection for carpal tunnel syndrome and for a lesion affecting the lateral femoral cutaneous nerve, asserting that she had been experiencing pain for approximately 10 years since being on service.  She contended that she was on active duty when the tingling and numbness began.  However, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for any claimed disorder, to include her November 2001 separation examination which found her to be neurologically normal.  In fact, on a medical history survey completed in November 2001 in conjunction with her separation physical, the Veteran specifically denied having ever experienced any numbness or tingling.   Of note, it is clear that the Veteran took time to review this survey, as the Veteran acknowledged certain illnesses.

Moreover, the record contains hundreds of service treatment records, documenting the Veteran's willingness to seek medical care during service and therefore, the absence of any complaints of tingling or numbness is taken as strong evidence that the Veteran was not experiencing such symptoms during service.

The Board assigns significant weight to the fact that the Veteran denied any numbness or tingling at separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
Post-service, although treatment reports of record reveal diagnoses for these disorders, in each instance there is no medical evidence linking any claimed condition to the Veteran's period of active duty.  In May 2009, a VA/QTC examination confirmed the diagnosis of bilateral carpal tunnel syndrome.  The Veteran reported that she began to experience pain in her hands in 1997, as well as tingling and numbness of the fingers, bilaterally.  She indicated that these symptoms were constant.  Again, however, no opinion was provided at that time addressing the etiology or onset of this disorder.  While a VA examination was scheduled to address the etiology of each service connection claim in March 2013, the Veteran failed to appear for the examination, did not provide a reason for her failure to appear, and did not request to reschedule the examination. 

As to the Veteran's assertions that she contracted these disorders during her period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report symptoms such as pain in the hands and legs, however, she is not competent to diagnose complex medical disorders such as carpal tunnel syndrome or a lesion of the lateral femoral cutaneous nerve, nor the etiology thereof.  

Unfortunately, there is no medical opinion of record linking such disorders to her military service.  Further, and as established above, the Veteran is not competent to diagnose, or provide an etiological opinion, for either disorder.  While she asserts that these disorders began during service, there is no record of any such report in her extensive service treatment records.  Instead, post-service medical records only provide evidence against these claims, as each condition was diagnosed years after separation with no positive nexus opinion of record linking the onset or etiology of carpal tunnel syndrome or a lateral femoral cutaneous nerve lesion to the Veteran's military service.  It is noted that at several appointments the Veteran did inform the medical professional that her symptoms had begun during service, but as was explained, the evidence of record rebuts such an assertion.

Moreover, no medical professional has suggested that the Veteran's nerve conditions began during service, and the Veteran regrettably failed to attend the examination that was scheduled to address this question.

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed bilateral carpal tunnel syndrome or lateral femoral cutaneous nerve lesion are related to her period of active duty in any way.  Moreover, there is no indication that these claimed disorders were diagnosed within one year of separation from active service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is therefore against these claims, and as such they must be denied.  

Increased Ratings

In this case, the Veteran was awarded service connection for bilateral shin splints, at a non-compensable rate, effective August 14, 2003.  She filed a claim for an increased rating for each disability in October 2008, arguing that her service-connected disabilities are more severe than indicated by her current evaluations.  To that end, the Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods wherein either disability on appeal resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When determining the severity of musculoskeletal disabilities, such as those at issue, VA must also consider the extent of any additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

This bilateral disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating when there is nonunion of the tibia and fibula with moderate knee or ankle disability.  The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating under this Diagnostic Code, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

Importantly, the Veteran may also receive a compensable disability rating based on pain, pursuant to 38 C.F.R. § 4.59, which relates to painful motion.  This regulation notes:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The Court has explained that 38 C.F.R. § 4.59 applies when evaluating joint pain, even if such pain is not arthritis-related.  Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).

Here, the Veteran has asserted that she has experienced pain in her shins for years which has not been adequately relieved by medication.  In conjunction with her claim, the Veteran was provided a VA examination in January 2009.  At that time, she reported constant pain in the shins which traveled to her knees and feet.  She described the pain as crushing, squeezing, burning, aching, oppressing, sharp, sticking and cramping.  She estimated that the pain was at a level of 7/10, and generally elicited spontaneously by physical activity.  Pain was relieved by rest and by Tylenol, and at the time of pain, she acknowledged being able to function without medication.  Her shin splints had never became infected, and she was never hospitalized as the result of her bilateral disability.  She indicated that she was unable to run, but asserted that prolonged walking and standing was limited.

Objective testing revealed that posture was within normal limits.  Examinations of the right and left tibia and fibula were within normal limits.  Range of motion of the bilateral knees and ankles was normal and was not limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Tenderness was noted in the feet, bilaterally, though neither foot exhibited loss of motion, painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability (save for the left great toe).  A weight-bearing examination was normal, as was the alignment of the Achilles tendon.  Pes planus was present, for which the Veteran is currently service connected.  Other disorders of the feet were also noted, which are not service connected, however the Veteran did not display any limitation with standing and/or walking.

Regular and weight-bearing x-rays of the bilateral feet were normal.  X-rays of the right tibia and fibular showed a metallic density resembling a BB overlying the posteromedial mid-shin area.  The tibia and fibula, as well as the soft tissues, were otherwise normal.  There was no indication of a malunion of the os calcis or 
Astragalus, bilaterally.  As such, there was no change in the Veteran's diagnosis following the examination.  While her shin splints were active, the only objective factor found was tenderness along the shins.  The effect on her usual occupation, as well as daily activity, was a limitation on prolonged standing and walking, as reported by the Veteran.

In her notice of disagreement, the Veteran asserted that she needed to take pain medication constantly for her several claimed disorders.  However, the evidence of record fails to demonstrate any significant residuals from the Veteran's service-connected shin splints.  It is acknowledged that on examination there has been some tenderness noted.  Importantly, at no time has it been shown that her bilateral disabilities have resulted in the malunion of the tibia and fibula.  In fact, multiple x-rays failed to show any tibia/fibula impairment or abnormality.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the current symptomatology associated with her bilateral shin disabilities does not warrant compensable rating per Diagnostic Code 5262.  The Board has reviewed the entirety of the Veteran's statements, but even she does not contend that she has a malunion of the tibia and fibula.  

While it has not been suggested that the Veteran's shin splints have effected a joint or caused misalignment (for example, the examiner in January 2009 stated that the Veteran's posture was normal, weight-bearing x-rays were normal, and walking and standing were normal), the Board nonetheless will turn to 38 C.F.R. § 4.59 so as to determine whether this provision is for application.   Looking at the evidence of record in the light most favorable to the Veteran, and to the extent that she has reported pain from her knees to her feet, bilaterally, the Board finds that an evaluation of 10 percent is warranted for her right and left shin splints.  A 10 percent evaluation is the minimum compensable evaluation for the disabilities at issue, and as such this is the appropriate rating under the criteria applicable to the Veteran's claims.  See 38 C.F.R. § 4.59.  As noted above, her condition is not manifested by a malunion of the tibia and fibula, and as such an evaluation in excess of 10 percent is not appropriate at this time.

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In fact, the symptoms of her disabilities are not so severe as to be reflected by the schedular criteria, even at a minimum compensable evaluation.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating or ratings is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the Veteran's main complaint was lower extremity pain, which is specifically being compensated by the schedular ratings that are being assigned.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran reported that her shin splints have interfered with prolonged walking and standing, however, she has not specifically alleged that she is unemployable on account of  her shin splints. Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected disabilities.

The preponderance of the evidence in this instance supports the Veteran's claims for increased ratings, as the record indicates that her right and left shin splints meet the criteria for a 10 percent evaluation.  As discussed above, however, a rating in excess of 10 percent is not warranted for either disability at this time.  


ORDER

Service connection for a benign left submandibular mass is granted.
 
Service connection for a lesion affecting the lateral femoral cutaneous nerve is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

An evaluation of 10 percent, but no higher, for right shin splints is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation of 10 percent, but no higher, for left shin splints is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


